                                    Case
                                  Case    2:18-cv-06471-PSG-PJWDocument
                                       2:18-cv-06471-PSG-PJW     Document
                                                                        108107-1
                                                                             FiledFiled 04/16/20
                                                                                   04/17/20  PagePage
                                                                                                  1 of 21 ofPage
                                                                                                             2 Page   ID
                                                                                                                 ID #:3466
                                                                        #:3464


                                                       1   LOCKE LORD LLP
                                                       2
                                                           Bryan G. Harrison (pro hac vice)
                                                           bryan.harrison@lockelord.com
                                                       3   Terminus 200, Suite 1200
                                                       4
                                                           3333 Piedmont Road, N.E.
                                                           Atlanta, Georgia 30305
                                                       5   Telephone: (404) 870-4600
                                                                                                       4/17/2020
                                                       6   Alan B. Clement (pro hac vice)
                                                           aclement@lockelord.com
                                                       7
                                                           Brookfield Place, 20th Floor
                                                       8   200 Vesey Street                               JS-6
                                                           New York, New York 10281-2101
                                                       9
                                                           Telephone: (212) 415-8600
                                                      10
                                                           Jamie M. Cheng (SBN 298750)
                                                      11   jamie.cheng@lockelord.com
                                                           300 South Grand Avenue, Suite 2600
                                                      12
                                                           Los Angeles, CA 90071
                 300 South Grand Avenue, Suite 2600




                                                      13   Telephone: (213) 485-1500
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14   Attorneys for Defendant and
                                                           Counterclaimant FACTORY DIRECT
                                                      15   WHOLESALE, LLC
                                                      16                        UNITED STATES DISTRICT COURT
                                                      17                      CENTRAL DISTRICT OF CALIFORNIA

                                                      18   NINE STARS GROUP (U.S.A.) INC.,        )   Case No. 2:18-cv-06471-PSG-PJW
                                                                                                  )
                                                      19                        Plaintiff,        )   [PROPOSED] JUDGMENT IN
                                                      20         vs.                              )   FAVOR OF DEFENDANT FACTORY
                                                                                                  )   DIRECT WHOLESALE, LLC
                                                      21   FACTORY DIRECT WHOLESALE,
                                                                                                  )
                                                           LLC, et al.,
                                                      22                                          )
                                                                                Defendant.        )
                                                      23                                          )
                                                      24                                          )
                                                                                                  )
                                                      25                                          )
                                                      26                                          )
                                                                                                  )
                                                      27                                          )
                                                      28
                                                                                                    1
                                                                [PROPOSED] JUDGMENT IN FAVOR OF DEFENDANT FACTORY DIRECT WHOLESALE, LLC
                                    Case
                                  Case    2:18-cv-06471-PSG-PJWDocument
                                       2:18-cv-06471-PSG-PJW     Document
                                                                        108107-1
                                                                             FiledFiled 04/16/20
                                                                                   04/17/20  PagePage
                                                                                                  2 of 22 ofPage
                                                                                                             2 Page   ID
                                                                                                                 ID #:3467
                                                                        #:3465


                                                       1         On April 6, 2020, the Court granted defendant Factory Direct Wholesale, LLC
                                                       2   (“Defendant”) summary judgment on the grounds that, based on the undisputed
                                                       3   evidence, plaintiff Nine Stars Group (U.S.A) Inc.’s (“Plaintiff”) asserted claims are
                                                       4   invalid as anticipated in light of Chinese Patent No. 2765882. (Dkt. #106).
                                                       5         IT IS HEREBY ADJUDGED, ORDERED, AND DECREED that:
                                                       6         1.    Judgment is entered in favor of Defendant and against Plaintiff as to each
                                                       7   and every cause of action set forth in Plaintiff’s complaint and in Defendant’s
                                                       8   counterclaim for a declaratory judgment of invalidity;
                                                       9         2.    Plaintiff takes nothing by way of the causes of action set forth in the
                                                      10   complaint; and
                                                      11         3.    FDW is awarded its costs of suit, pursuant to Fed. R. Civ. P. 54(d) and
                                                      12   Local Rule 54-1.
                 300 South Grand Avenue, Suite 2600




                                                      13
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14   Dated: 4/17/2020
                                                      15
                                                                                                           The Honorable Philip S. Gutierrez
                                                                                                                 United States Judge
                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                     2
                                                                 [PROPOSED] JUDGMENT IN FAVOR OF DEFENDANT FACTORY DIRECT WHOLESALE, LLC
